                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -
DAVID E. SIERRA-LOPEZ,
                                                               OPINION AND ORDER
                            Plaintiff,
                                                                   18-cv-665-bbc
              v.

JOSHUA BENDER, LINDSEY ARISMAN
and HEATHER FRANK,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

       Pro se plaintiff David E. Sierra-Lopez is proceeding on claims that prison staff at

Columbia Correctional Institution violated his Eighth Amendment rights by failing to

provide him medications and mental health care for numerous health problems in July 2018.

Defendants have filed a motion to compel plaintiff to sign an authorization form allowing

defendants to review his medical and mental health records from January 2018 to the

present. Dkt. #20. As defendants point out, plaintiff’s medical and mental health records

are highly relevant to the claims at issue in this case. Defendants tried to resolve this dispute

informally with plaintiff, but were unable to do so. However, plaintiff has not opposed the

motion, which could suggest that he is no longer interested in prosecuting this lawsuit, or

that he simply concedes that he has no basis to object to this request.

       Although the court does not compel parties in a lawsuit to disclose confidential

medical or psychiatric information if they choose not to, I agree with defendants that

plaintiff needs to sign the medical authorization form if he wants to continue with this



                                                1
lawsuit. This is because it is not fair to defendants for plaintiff to make the sort of claims

that he has made here without giving defendants access to the information they need to

investigate and defend against the claims. Plaintiff may choose how he wishes to proceed,

but he has to choose. Therefore, plaintiff must sign and return the medical authorization

form to defendants by the deadline set forth below. If he does not, I will dismiss this case

for plaintiff’s failure to prosecute it under Rule 41(b) of the Federal Rules of Civil Procedure.

       Defendants have also filed a motion requesting an extension in their deadline for

filing a summary judgment motion based on plaintiff’s failure to exhaust his administrative

remedies, because plaintiff has alleged that he did not file a grievance because of his mental

health problems. Dkt. #21. Defendants state that they need time to review plaintiff’s

medical and mental health records before they can decide whether to file a summary

judgment motion regarding exhaustion. I will grant the motion and extend the deadline to

August 12, 2019.




                                            ORDER

       IT IS ORDERED that

       1. The motion to compel filed by defendants Lindsey Arisman, Joshua Bender and

Heather Frank, dkt. #20, is GRANTED to the extent that plaintiff David E. Sierra-Lopez

must provide defendants a properly executed form consenting to disclosure of his medical

and mental health records or face dismissal of this case.

       2. Plaintiff may have until July 5, 2019, to provide defendants a properly executed



                                                2
form consenting to disclosure of his medical and mental health records. If plaintiff does not

respond by that date, the court will dismiss this case with prejudice under Federal Rule of

Civil Procedure 41(b) for plaintiff’s failure to prosecute it.

       3. Defendants’ motion for extension of time, dkt. #21, is GRANTED. Defendants’

may have until August 12, 2019 in which to file a motion for summary judgment on the

ground that plaintiff did not exhaust his administrative remedies before filing this lawsuit.

       Entered this 27th day of June, 2019.

                                            BY THE COURT:

                                            /s/
                                            ________________________
                                            BARBARA B. CRABB
                                            District Judge




                                               3
